Exhibit 10.2 AMENDMENT TO LICENSE AGREEMENT THIS AMENDMENT TO LICENSE AGREEMENT (“ Amendment ”) is made and entered into as of this December 30, 2015 by and between BIOLARGO, INC., a Delaware corporation, and its wholly owned subsidiary BioLargo Life Technologies, Inc., a California corporation (collectively, “ Licensor ”), and CLYRA MEDICAL TECHNOLOGIES, INC., a California corporation (“ Licensee ”), with respect to the following: r e c i t a l s : A.Licensor and Licensee are parties to that certain License Agreement dated December 17, 2012 (“ License Agreement ”). B.Licensee and Sanatio Capital, LLC (“ Investor ”) are parties to that certain Stock Purchase Agreement (“ Purchase Agreement ”) of even date herewith pursuant to which Investor purchased 40% of the issued and outstanding shares of Licensee’s capital stock. C.Licensee is a majority owned subsidiary of Licensor, and Investor’s investment in Licensee will provide Licensor with a material benefit. D.Pursuant to the Purchase Agreement, Investor requires that Licensor and Licensee amend the License Agreement to delay payment of the Initial License Fee until such time as Licensee has reached a certain threshhold, as further set forth herein. E.Capitalized terms used but not otherwise defined herein shall have the meaning given to such terms in the License Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree to amend, modify and supplement the License Agreement as follows: 1. Royalty and Payments . Section 3.a.i is hereby amended and restated in its entirety as follows: “i. Trigger Events . The Promissory Note shall not require payments from Licensee, and no interest on the Note shall accrue, until both of the following conditions are met: (i) a product of Licensee has received pre-market approval by the United States Federal Drug Administration (“
